Citation Nr: 0510445	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was seen in the Emergency Room at a VA Medical 
Center in Albuquerque on December 24, 2000.  Laboratory 
records, relating to this visit, have been obtained, but 
attempts to obtain any clinical records relating to treatment 
provided the veteran on December 24, 2000, by VA have not 
been fruitful.  A request to Albuquerque resulted in a 
response that the emergency room report for December 24, 
2000, could not be located.  It was believed that it had been 
sent to the Fayetteville VA where the veteran was last seen 
and where his record was.  A response from the Fayetteville, 
North Carolina, VA Medical Center indicated that there were 
no records for the period from January 2000 through January 
2001.  during the personal hearing before the undersigned in 
January 2005, testimony was offered, at page 20, that the 
veteran had been receiving VA treatment at Durham, North 
Carolina.  It does not appear that an attempt has been made 
to obtain treatment records from the Durham VA medical 
facility.

Although the appellant indicated in statements, dated in 
April 2003 and June 2004, that all evidence had been 
submitted, during the personal hearing held in January 2005, 
testimony was offered, at page 8, that a CT scan had been 
performed at Presbyterian Hospital on December 24, 2000, on 
the way home from the VA medical center.  Testimony was 
offered, at page 9, that the veteran had received treatment 
at St. Joseph's West Mesa Hospital on December 26, 2000, 
prior to being transferred to the University of New Mexico 
Hospital.  

Treatment records were requested from the University of New 
Mexico Hospital in December 2001.  That facility provided a 
copy of the autopsy report, but no additional treatment 
records were provided.  Treatment records from Presbyterian 
Hospital and St. Joseph's West Mesa Hospital have not been 
obtained.  

Letters from a private physician, dated in July 2002 and 
January 2005, indicate that the veteran was on 
anticoagulation therapy, and that reversing the 
anticoagulation would have been a consideration at the time 
the veteran fell and struck his head on December 24, 2000.  
The letters also indicate that the anticoagulation 
contributed to the size of the veteran's hemorrhage and 
eventual fatality of his outcome.  The record does not 
indicate that a VA opinion has been obtained regarding 
whether the proximate cause of the veteran's death was the VA 
treatment provided on December 24, 2000.  "Proximate cause" 
is defined as "that which, is a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY, 1225 (6th ed. 1990); see also, 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (relying on 
BLACK'S LAW DICTIONARY definition of "evidence").  

In light of the above, the appeal is REMANDED for the 
following:

1.  Please request all records relating 
to treatment of the veteran from the VA 
medical facility in Durham, North 
Carolina, from January 2000 through 
January 2001.

2.  Please contact the appellant and 
request the complete names and addresses 
of Presbyterian Hospital and St. Joseph's 
West Mesa Hospital.  After obtaining any  
necessary authorization, please request 
all medical records relating to treatment 
of the veteran in December 2000 and 
January 2001 from Presbyterian Hospital, 
St. Joseph's West Mesa Hospital, and 
University of New Mexico Hospital.  

3.  After the above requested medical 
records have been received or it is clear 
that they are not available, please 
arrange for a review of the claims file 
by a VA physician.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., by a probability of 50% or 
greater) that the proximate cause of the 
veteran's death was as a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the  part of VA in 
furnishing medical care on December 24, 
2000.  The physician should be provided 
the definition of proximate cause as set 
forth in this REMAND.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


